Hill, J.
1. Tlie court did not err in overruling tlie demurrer to the petition as amended.
2. Properly construed, the contract in this case gave the Hines Lumber Company five years within which to cut the timber on the land in question, and an option after that time to cut timber on the land for as many years as the lessee “may desire or require,” the lessee to pay for such extended time as he may elect to take at the rate of $33 per annum. In order for the lessee to extend the time stated in the contract, it was essential that the option be exercised at the expiration of the five-year term stated in the contract, or immediately upon its expiration, and that the sum stipulated as a consideration of the continuance of the lease be paid. Shaw v. Bray, 147 Ga. 567 (94 S. E. 1008); Starling v. Shaw, 150 Ga. 700 (105 S. E. 299); Edmondson v. Boyd Lumber Co., 34 Ga. App. 274 (129 S. E. 168). It appearing that it was practically two years from the date of the expiration of the original contract before the lessee availed himself of the option to extend the time of the lease, the court did not err, under the facts of the ease, in directing a verdict in favor of the plaintiff.
*132No. 8207.
July 20, 1931.

Judgment affirmed.


All the Justices concur, except Russell, O. J., and Sines, J., who dissent.

Fleming é Fleming, for plaintiff in error.
Isaac S. Peebles Jr., Gumming & Harper, and Clement F. Dunbar, contra.